DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “[t]he interliner of claim 16” in line 1.  However, Claim 16 does not recite an interliner.  Should Claim 19 be dependent upon Claim 18 instead of Claim 16?  For purposes of examination and to afford Claim 19 proper context, the Office will examine Claim 19 as if it dependent upon Claim 18 instead.  Appropriate correction or clarification is required.  
Claim 20 recites “the interliner of claim 17” in line 1.  However, Claim 17 does not recite an interliner.  Should Claim 20 be dependent upon Claim 18 instead of Claim 17?  For purposes of examination and to afford Claim 20 proper context, the Office will examine Claim 20 as if it dependent upon Claim 18 instead.  Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,234,720 to Neal et al. (“Neal”).
With regard to Claims 1, 6, and 12, Neal discloses a process for preparing synthetic fibers by coating the fibers with a hydrophilic lubricant prior to feeding the fibers into a crimping device.  See, e.g., Abstract, entire document.  Neal teaches that the preferred synthetic fibers are polyester fibers or cellulose acetate fibers.  Column 12, lines 5-35; see also column 13, lines 8-15 (“The most preferred polymers for use in the present invention are (1) relatively unoriented and relatively oriented poly(ethylene terephthalate) (PET); (2) copolyesters based on poly(ethylene terephthalate), particularly those suitable for use as binder fibers, (3) poly(ethylene terephthalate) containing cellulosic additives and/or modified starch, such as starch acetate, and (4) cellulose acetate fibers.”) (emphasis added).  Neal teaches that the synthetic fiber can be combined or blended with a binder fiber and undergo heat/compression treatment to form a bonded nonwoven fabric.  Column 7, lines 27-31.  Neal discloses that the synthetic fibers can be provided as non-round fibers in crimpled staple form.  Column 13, lines 26-31.  Neal discloses that cellulose acetate synthetic fibers can have a crimp rate of 12 to 14 crimps per inch when provided at a staple length of 51 mm.  Column 27, lines 47-51.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  With regard to Claim 3, Neal teaches that binder fiber can be included in an amount of 20% by weight.  Column 28, lines 21-23.  As such, the person having ordinary skill in the art would readily expect a synthetic fiber amount of about 80% to be suitable in the fiber blend.  With regard to Claim 4, Neal teaches that the cellulose acetate fiber can have a Y-shape cross-section.  Column 27, lines 8-15.  With regard to Claim 8, Neal teaches that the synthetic fiber can comprise polyester, cellulose acetate, and suitable blends thereof.  Column 12, lines 10-14.  With regard to Claim 9, Neal teaches that nonwoven fabric can contain a mixture of synthetic fibers.  Column 12, lines 13-14.  As such a blend of two different types of cellulose acetate, such as two cellulose acetate fibers having a different denier or different crimp rate, would be obvious in order to vary the properties, such as basis weight or loft, of the final nonwoven product.  With regard to Claim 11, Neal teaches that CELBOND sheath/core fiber, which comprises a polyester core and a polyolefin sheath, can be used as a bicomponent binder fiber.  With regard to Claims 13 and 14, Neal does not specifically address the property of clo:mm.  Nonetheless, it is reasonable to presume that such a property would be inherent to the proposed modified product of Neal.  Support for the presumption is found because Neal renders obvious the combination of limitations recited in Claim 1 of a staple fiber formed from cellulose acetate with a crimp frequency of 10 to 30 crimps per inch with a length less than 55 mm and having a non-round cross-section in combination with a binder fiber.  “[I]nherency may supply a missing .  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of U.S. Patent Application Publication No. 2016/0199527 to Ota et al. (“Ota”).
With regard to Claim 5, Neal does not disclose the cellulose acetate staple fiber to have a crimp frequency of 15 to 25 crimps per inch.  Ota is also related to nonwoven fabrics suitable for use in a broad range of products, including absorbent articles.  See, e.g., Abstract, entire document.  Ota teaches that crimped cellulose acetate fiber can be provided with a variety of crimp number, such as between 5 and 70 crimps per inch, or even more preferably between 15 and 45 crimps per inch.  Paragraph [0158].  Ota teaches that crimped fiber is useful because it can provide increased bulk while maintaining light weight.  Id.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a crimp frequency in the range of 15 to 25 crimps per inch in the cellulose acetate fiber disclosed by Neal in order to increase the bulk of the nonwoven fabric, as shown to be known by Ota, since In re Boesch, 617 F.2d 272 (CCPA 1980).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of U.S. Patent No. 5,783,505 to Duckett et al. (“Duckett”).
With regard to Claim 7, Neal does not disclose providing a fiber blend comprising wool, cotton, flex, or hemp.  Duckett is also related to nonwoven fabrics for disposable articles that include cellulose acetate fibers.  See, e.g., Abstract, entire document.  Duckett teaches that blending cellulose acetate fibers with cotton fibers to form a nonwoven fabric is well known and beneficial because the cotton can increase natural comfort.  Column 2, lines 48-51.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include natural fiber, such as cotton, in the nonwoven fabric disclosed by Neal, in order to increase natural comfort of the resulting product, as shown to be known by Duckett.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of U.S. Patent No. 5,334,446 to Quantrille et al. (“Quantrille”).
With regard to Claim 10, Neal teaches polyester and copolyester can both be used in the binder fiber.  Column 20, lines 7-29.  However, Neal does not specifically disclose that the binder fiber is a bicomponent fiber comprising both a polyester component and a copolyester component.  Quantrille is also related to nonwoven fabrics useful in disposable articles and products that can contain staple fibers, such as cellulose acetate.  See, e.g., Abstract, column 8, lines 26-34, entire document.  Quantrille teaches that a usable binder fiber in such applications include core/sheath polyester/copolyester binder fiber.  Column 8, lines 20-25.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to In re Leshin, 227 F.2d 197 (CCPA 1960).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of U.S. Patent Application Publication No. 2004/0180592 to Ray (“Ray”).
With regard to Claims 15-17, Neal does not disclose that the nonwoven fabric is air-laid, lapped horizontally, and comprises a plurality of vertical pleats.  Ray is related to an insulation sheet material comprising a nonwoven fabric that can be thermoformed.  See, e.g., Abstract, entire document.  Ray teaches that the nonwoven fabric can be formed by air-laying and cross-lapping the fibers.  Paragraph [0014].  Ray also teaches that the nonwoven fabric can further be subjected to vertical pleating.  Paragraph [0017] and Figure 4.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the nonwoven fabric of Neal as an air-laid, cross-lapped material with vertical pleats in order to improve the acoustical insulation of the fabric, as shown to be known by Ray.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789